The opinion of the- court was- delivered by
Taft, J.
An appeal from a justice of the peace, in a prosecution for- selling intoxicating liquor, based on sections 3814-16 and 3804 R. L-. In the County Court the- respondents moved to> dismiss the cause “for defects apparent upon the face of the complaint.” The motion being denied, the question comes to this court for revision. The exceptions do not show that any question was brought to the attention of the County Court upon the trial below; or that any question was considered and adjudged by that court. Neither the motion nor exceptions state the subject *583upon which the court acted in denying the motion. The Supreme Court revises only the matters upon which the County Court has, or should have, acted; and will not presume that it has committed any error not clearly disclosed by the record, which is made up of the pleadings and exceptions. The respondents take nothing by their exceptions and cause remanded.